03/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0653



                             No. DA 21-0653


IN THE MATTER OF:
H.M.,
            A Youth.



                                 GRANT



        Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 13, 2022, to prepare,

file, and serve the Appellant's opening brief.




                                                             Electronically signed by:
                                                                Bowen Greenwood
                                                            Clerk of the Supreme Court
                                                                  March 14 2022